OPINION OF THE COURT
Per Curiam.
Final judgment entered December 6, 1983 unanimously affirmed, with $25 costs.
In affirming, we take note that so far as appears from the record Elwood Gibbs, the 15-year-old grandson of the deceased statutory tenant, lived in the subject apartment with the statutory tenant (his grandmother) from 1971. Elwood’s mother, respondent Láveme Gibbs (the daughter of the deceased tenant), lived in the apartment only sporadically over the years and did not return until on or about the time the tenant became ill and was hospitalized. At trial, Mrs. Gibbs testified that she was living with her son Elwood at the premises. New York City Rent and Eviction Regulations § 56 (d), which proscribes eviction of members of a deceased tenant’s family who had been living with *404the tenant, is broad enough to afford protection in this family situation, particularly given the permanent nature of the grandson’s occupancy.
Dudley, P. J., Riccobono and Parness, JJ., concur.